Citation Nr: 1433676	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 20, 2014, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In January 2011, the Veteran and his wife appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issue of an initial rating in excess of 50 percent for PTSD was remanded by the Board in November 2013.  In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating for PTSD to 70 percent effective February 20, 2014.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).    

In April 2013 and May 2014 rating decisions, the AOJ denied a TDIU.  While the Veteran has not perfected an appeal of the TDIU issue, as he asserts that his service-connected PTSD has resulted in unemployability, the matter of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to January 6, 2012, the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.

2.  Beginning January 6, 2012, the Veteran's PTSD has most closely approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.

3.  Beginning February 3, 2012, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior to January 6, 2012, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a rating of 70 percent, but no greater, beginning January 6, 2012, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9411 (2013).

3.  The criteria for a rating in excess of 70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9411 (2013).

4.  The criteria for a TDIU beginning February 3, 2012, have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

PTSD is rated under DC 9411, which provides the following:

* A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

* A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

* A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, VA treatment notes, including Vet Center notes, dated from August 2008 to December 2011 reflect treatment for PTSD with manifestations of anger, irritation, depression, familial detachment, sleep disturbances, nightmares, social withdrawal, isolation, intrusive thoughts, excessive drinking, and fighting with his wife.  March 2009 and December 2010 treatment records reflect that the Veteran was oriented with goal-oriented and relevant thought processes, no hallucinations, delusions, or suicidality, no circumstantial or tangential thought, and good memory.  His assigned global assessment of functioning (GAF) scores were 60 in March 2009 and 55 in December 2010.

In a January 2009 VA examination, the Veteran reported flashbacks, dissociative reactions, waking up feeling that he had to patrol his house, sleeping problems with nightmares, extreme hypervigilance, and some degree of isolation.  He reported mood swings during which he would avoid people and then become angry without provocation.  He displayed somewhat blunted affect.  He was dressed and groomed appropriately, motor activity was calm, and speech was normal.  

There was no evidence of perception impairment or thought disorder, and thought content was appropriate.  He reported occasional suicidal thoughts but no active suicidal ideation, and denied homicidal ideation.  He was fully oriented.   Memory, concentration, abstract reasoning, judgment, and impulse control were intact, although insight was somewhat questionable.  He reported that his relationship with his wife was adequate, but that he had to work hard to keep the marriage stable, and that he had relationships with his adult children.  

The VA examiner assessed chronic PTSD of moderate to severe intensity.  The GAF score was 51 and the VA examiner commented that the Veteran engaged in decreased socialization, recreational and leisure activities, had some capacity for isolation, avoided social situations, and used alcohol to deal with his symptoms.  The examiner further stated that the Veteran had some degree of decreased work performance since his return to work following his initial retirement, and some difficulty was noted in his ability to maintain his job-related behaviors.  The examiner concluded that the effects on the Veteran's occupational functioning left him with some impairment in his ability to work effectively.

The report of a January 2011 private psychological evaluation by W.F. reflects that the Veteran had clear and distinct speech, with logical, coherent, relevant, and goal-oriented thoughts.  He was fully oriented, with no indications of delusions, hallucinations, or a thought disorder.  He affect was somewhat constricted, and mood was depressed and anxious.  Attention and concentration skills seemed mildly to moderately impaired, and judgment and impulse control were somewhat compromised, reflected by his reliance on alcohol as a coping strategy.  He denied any suicidal or homicidal ideation.  The assigned GAF score was 48.  

During his January 2011 Board hearing, the Veteran testified that he worked full time in maintenance, but that he missed about two days of work a month due to his PTSD.  He testified that, socially, friends occasionally came over to visit, but not very often, and that he went drinking at local veterans' centers.  In June and October 2011, the GAF score was 50.  In October 2011, he reported that work had been somewhat more stressful.  

A January 6, 2012, VA treatment note reflects that the Veteran reported that he planned to leave work, as the stress from work had increased and worsened his PTSD symptoms.  He assigned GAF score was 45.  VA treatment notes reflect that in February 2012, he reported retiring three weeks before, due in large part to work stress with a new general manager.  In March 2012, he reported not feeling well since his PTSD inpatient evaluation the previous month, and that he was very irritable, had poor sleep, and was anxious all day.  He reported beginning group therapy.  His GAF was 50.  In December 2012, it was noted that his PTSD symptoms were chronic and severe, and that he was "more irritable" and "more socially isolative."  His GAF was 50.

A July 2013 VA treatment record reflects that the Veteran's PTSD symptoms were "quite severe," and that he was recommended for a low-stress lifestyle in order to maintain stable mood and behavior.  It was noted that his condition was "considered chronic and severe," that he had not been employed for over one and a half years.  It was further noted that he had had to stop working due to exacerbation of his PTSD from work-related stress, was considered unemployable, and was advised not to consider returning to employment, as his condition would likely worsen.  

A private psychological evaluation by W.F. dated in August 2013, reflects substantially similar findings as on his January 2011 evaluation of the Veteran.  However, it was noted that the Veteran's prior employment had served as a more effective coping strategy that helped to occupy his time and thoughts, effectively precluding his engaging in obsessive ruminations of his thoughts and feelings related to his military service.  However, it was noted that, with his retirement, he had found himself struggling more intensely with disturbing recollections.

In the January 2014 VA examination, the examiner opined that the Veteran's level of occupational and social impairment due to PTSD was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  His PTSD symptoms were noted to be depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  His PTSD was also noted to manifest in irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.

In light of the evidence, an initial rating in excess of 50 percent prior to January 6, 2012, is not warranted, and a rating of 70 percent, but no greater, beginning January 6, 2012, is warranted.

Specifically, prior to January 6, 2012, the Veteran's PTSD was primarily manifested by anger, irritation, hypervigilance, depression, familial detachment, sleep disturbances, nightmares, social withdrawal, isolation, intrusive thoughts, excessive drinking, and fighting with his wife, resulting in some impairment in his ability to work effectively.  Such disability most closely approximates occupational and social impairment with reduced reliability and productivity due to the symptoms listed in the criteria for a 50 percent rating under DC 9411.  

During this period, his PTSD did not approximate occupational and social impairment with deficiencies in most areas due to symptoms of the nature or severity of those listed in the criteria for a 70 percent rating.  The Veteran's speech, grooming, and hygiene were consistently noted to be normal, and he was consistently noted to be fully oriented with no suicidal ideation.  Neither obsessional rituals nor other such behavior was noted to affect everyday behavior.  

While the Veteran reported anxiety and depression, it was never noted to have been of such severity as to affect his ability to function independently, appropriately and effectively.  Also, while he consistently reported anger and irritability problems, such problems were not of such severity as to approximate impaired impulse control such as unprovoked irritability with periods of violence; on January 2009 VA mental status examination, judgment and impulse control were noted to have been intact.  

While during this period some social impairment and isolation were noted, they did not rise to the level of inability to establish and maintain effective relationships.  It was noted that the Veteran had an adequate relationship with his wife and relationships with his adult children, and socialized at times with friends who would come over or at local veterans' centers.  

Also, it was noted that the Veteran had some degree of decreased work performance and some difficulty in his ability to maintain job-related behaviors, so that there was some impairment in his ability to work effectively, and he testified that his PTSD caused him to miss work at times; however, he was able to maintain full-time employment during this period with no major disruptions noted.  For these reasons, a rating greater than 50 percent prior to January 6, 2012, is not warranted.

However, beginning January 6, 2012, when the Veteran reported that he planned to leave work, as his stress had worsened his PTSD symptoms, his PTSD was shown to have worsened.  At the time of that note, his GAF was 45, whereas it had been consistently noted to have been 50 in previous VA treatment notes.  Subsequent records, including February 2012 through July 2013 VA treatment records and the August 2013 evaluation by W.F., reflect a sustained worsening in his symptoms, and that the worsening began with his January 2012 work-related increase in stress and resulting retirement from employment.  Prior to January 6, 2012, his PTSD was noted to be "moderate to severe;" after that date, it was consistently noted to be "chronic and severe" or "quite severe."

Also, while the Veteran had maintained full-time employment prior to January 6, 2012, despite some occupational impairment, he left work in February 2012 due to his worsened PTSD symptoms.  In July 2013, it was noted by a VA physician that he had had to stop work due to the exacerbation of his PTSD from work-related stress, was considered unemployable, and was advised not to consider returning to employment.

Furthermore, following this worsening of symptomatology on January 6, 2012, the Veteran underwent VA examination in January 2014.  His PTSD was determined on that examination to be productive of occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood, due to symptoms such as irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, and inability to establish and maintain effective relationships.

Thus, the record reflects a sustained worsening of the Veteran's PTSD symptoms, first noted on January 6, 2012, as initially related to increased work-related stress, to the extent that his PTSD from that time has most closely approximated the criteria for a 70 percent rating under DC 9411.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted from that date. 

At no time has the Veteran's PTSD resulted in total occupational and social impairment or manifested symptomatology of the nature and severity of that listed in the criteria for a 100 percent rating under DC 9411.  Again, the January 2014 VA examiner opined that the Veteran's level of occupational and social impairment due to PTSD was best summarized as occupational and social impairment with deficiencies in most areas rather than total occupational and social impairment.  He has never been noted to have had impairment in thought processes or communication, delusional or grossly inappropriate behavior, or severe memory loss.  He has never been considered a threat of hurting himself or others and has not been unable to perform activities of daily living.  Thus, at no time during the appeal has a 100 percent rating been warranted for PTSD.  

Also, the Board notes that the Veteran's GAF scores prior to January 6, 2012, were most often between 51 and 60.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130; see also the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The Board finds that such symptoms and impairment are substantially contemplated in the criteria for a 50 percent rating under DC 9411.  

Several of the Veteran's GAF scores prior to January 6, 2012, and most of his GAF scores after this period, ranged between 45 and 50.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  However, the Board finds this evidence prior to January 6, 2012, to be greatly outweighed by the extensive evidence, discussed above, indicating that he did not have symptoms of such nature or severity as suicidal ideology or severe obsessional rituals, and did not have functional impairment of the severity of having no friends or not being able to keep a job.  Regarding such scores following January 6, 2012, the Board finds that such symptoms and impairment are substantially contemplated in the criteria for a 70 percent rating under DC 9411.

Finally, there are no unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  As discussed above, the 50 and 70 percent ratings assigned contemplate the nature and severity of the Veteran's symptoms during the time periods for which the ratings have been assigned, as well as the type and extent of occupational and social impairment associated with those percentages.  The record therefore does not reflect that the average industrial impairment from PTSD has been in excess of that contemplated by the assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Also, the record does not reflect that the Veteran's PTSD, prior to February 3, 2012, the first day he stopped working, had been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disability.  While in January 2011 he testified that he missed work due to his PTSD, a May 2014 statement from his employer indicated that he had worked full time for the employer between February 2007 and February 2012, and had lost no time during the 12 months preceding his last date of employment due to disability.  Thus, while his PTSD may have somewhat interfered with his job, the record does not show marked interference with employment.

Accordingly, a rating of 70 percent, but no greater, beginning January 6, 2012, for PTSD is warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As a preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent. 

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Age may not be considered a factor.  38 C.F.R. §§ 3.341, 4.19.

As the Veteran is being awarded a rating of 70 percent for PTSD, his only service-connected disability, beginning January 6, 2012, he meets the schedular criteria for a TDIU as of that date.  In his May 2014 claim for TDIU, he contended that the last date he had worked full time was February 2, 2012, and that after this date that he has been too disabled to work due to his PTSD.  In a May 2014 statement, his former employer confirmed that he had worked full time for the employer since February 2007, but that his last day of work had been February 2, 2012.  

January and February 2012 VA treatment records reflect that the Veteran stopped working due to an increase in his PTSD symptoms resulting from increased stress at work.  A July 2013 VA treatment record reflects that he had not been employed for over one and a half years.  The July 2013 record also indicates that he had had to stop working due to exacerbation of his PTSD, was considered unemployable, and was advised not to consider returning to employment.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning February 3, 2012, he has been unable to secure or follow a substantially gainful occupation as a result of his PTSD.  Accordingly, a TDIU as of that date is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, in this case, the award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, he was provided VA examinations of his PTSD in January 2009 and January 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The reports were based on examination of the Veteran by examiners with appropriate expertise who reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the Veteran's VA clinical records from the New Jersey Health Care System since July 2013 and providing an adequate VA examination in January 2014, the RO substantially complied with the Board's November 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Regarding the Veteran's claim for TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist regarding that issue was harmless.
  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

An initial rating of 70 percent, but no greater, for PTSD beginning January 6, 2012, but no earlier, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 70 percent for PTSD is denied.  

A TDIU is granted beginning February 3, 2012, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


